

117 S296 IS: World Health Organization Accountability Act of 2021
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 296IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Scott of Florida (for himself and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo limit funding for the World Health Organization, and for other purposes.1.Short titleThis Act may be cited as the World Health Organization Accountability Act of 2021.2.FindingCongress finds that, in response to the World Health Organization's denial that Taiwan ever alerted the organization to the possibility of human-to-human transmission of COVID–19, the Central Epidemic Command Center made the following statement on April 11, 2020:(1)The Taiwan Centers for Disease Control (Taiwan CDC) learned from online sources that there had been at least seven cases of atypical pneumonia in Wuhan, China. In China, the term atypical pneumonia is commonly used to refer to SARS, a disease transmitted between humans caused by coronavirus.(2)Owing to its experience with the SARS epidemic in 2003, Taiwan vigilantly kept track of information about the new outbreak. On December 31, 2019, Taiwan sent an email to the International Health Regulations (IHR) focal point under the World Health Organization (WHO), informing WHO of its understanding of the disease and also requesting further information from WHO. Given the lack of clarity at the time, as well as the many rumors that were circulating, Taiwan’s aim was to ensure that all relevant parties remained alert, especially since the outbreak occurred just before the Lunar New Year holiday, which typically sees tremendous amounts of travel. To be prudent, in the email we took pains to refer to atypical pneumonia, and specifically noted that patients had been isolated for treatment. Public health professionals could discern from this wording that there was a real possibility of human-to-human transmission of the disease. However, because at the time there were as yet no cases of the disease in Taiwan, we could not state directly and conclusively that there had been human-to-human transmission.(3)The Taiwan CDC also contacted the Chinese Center for Disease Control and Prevention in a bid to obtain more information. However, in response to our inquiries, the WHO IHR focal point only responded with a short message stating that Taiwan’s information had been forwarded to expert colleagues; China provided only a press release.(4)Even though Taiwan strongly suspected that human-to-human transmission of the disease was already occurring at the time, we were unable to gain confirmation through existing channels. Therefore, on the day the aforementioned email was sent to WHO, the Taiwan government activated enhanced border control and quarantine measures based on the assumption that human-to-human transmission was in fact occurring. These measures included screening passengers on flights from Wuhan prior to disembarkation.(5)In mid-January, the Taiwan CDC dispatched experts to Wuhan to gain a better understanding of the epidemic, the control measures taken there, and patients’ exposure history. Based on preliminary research, Taiwan determined that this form of pneumonia could indeed spread via human-to-human transmission..3.Restriction on World Health Organization funding(a)In generalNo funds may be provided as an assessed or voluntary contribution to the World Health Organization (WHO) until—(1)the World Health Organization replaces all of the top leadership of the organization that was in place as of January 1, 2020, including the positions set forth in subsection (b); and(2)Taiwan is accepted as a Member State of the World Health Organization.(b)Covered positionsThe positions referred to in subsection (a)(1) are as follows:(1)WHO Director-General. (2)WHO Deputy Director-General. (3)Chef de Cabinet. (4)Executive Director for External Relations and Governance. (5)Executive Director, WHO Health Emergencies Programme. (6)Chief Scientist.(7)Senior Advisor to the Director-General, Organizational Change.(8)Special Advisor to the Director-General.(9)Assistant Director-General, Special Advisor to the Director-General, Strategic Priorities.(10)Assistant Director-General, Universal Health Coverage/Healthier Populations.(11)Assistant Director-General, Business Operations.(12)Assistant Director-General, WHO’s office at the United Nations in New York.(13)Assistant Director-General, Access to Medicines and Health Products.(14)Assistant Director-General, Universal Health Coverage/Communicable and Noncommunicable Diseases.(15)Assistant Director-General, Emergency Preparedness and International Health Regulations.(16)Assistant-Director General, Strategic Initiatives.(17)Assistant Director-General, Emergency Response.(18)Director-General’s Envoy for Multilateral Affairs.(19)Assistant Director-General, Antimicrobial Resistance.(20)Assistant Director-General, for Data, Analytics and Delivery.(21)WHO Regional Director for Africa.(22)WHO Regional Director for the Americas.(23)WHO Regional Director for South-East Asia.(24)WHO Regional Director for Europe.(25)WHO Regional Director for the Eastern Mediterranean.(26)WHO Regional Director for the Western Pacific.(c)LimitationNo funds may be provided as a United States assessed or voluntary contribution to the World Health Organization in a fiscal year in excess of the amount contributed by any other Member State of the organization during such fiscal year.